








CONFIDENTIAL













SUPPLY AGREEMENT




Dated December 13, 2006




by and between




STELLAR PHARMACEUTICALS INC.

("STELLAR")




and




WATSON PHARMA, INC.

("WATSON")





--------------------------------------------------------------------------------







SUPPLY AGREEMENT




THIS SUPPLY AGREEMENT is dated and made effective as of December 12th, 2006,
(the "Effective Date") by and between STELLAR PHARMACEUTICALS INC., a
corporation organized under the laws of the Province of Ontario, and having a
principal place of business at 544 Egerton Street, London Ontario Canada N5W 3Z8
("Stellar"), and WATSON PHARMA, INC, a corporation organized under the laws of
the State of Delaware, United States of America, with its corporate headquarters
located at 360 Mount Kemble Avenue, Morristown, New Jersey United States of
America 07962-1953 ("Watson") (each individually a "Party" and collectively the
"Parties").




W I T N E S S E T H:




WHEREAS Watson has been granted a license by Stellar to market, distribute and
sell its proprietary product Uracyst® in the Territory (as such term is defined
herein) as described in more detail on Schedule I attached hereto (the
"Product"); and




AND WHEREAS pursuant to the terms of the Licence Agreement (as such term is
defined herein) the Parties hereto agreed to enter into an agreement pursuant to
which Stellar will manufacture, package, and sell the Product to Watson, on an
exclusive basis in the Territory, on the terms and subject to the conditions of
this Supply Agreement.




NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
herein, the Parties agree as follows:




ARTICLE 1




DEFINITIONS




1.1

The following terms, whether used in the singular or plural, shall have the
meanings assigned to them below for purposes of this Supply Agreement:




“Adverse Device Effects” means the definition in 21 CFR 812.46(b), 21 CFR 803
et. seq. and any laws, rules or regulations of similar effect in the Territory,
as amended from time to time;




“Affiliate” of any person means a corporation or other entity, which, directly
or indirectly, is controlled by, controls or is under direct or indirect common
control with such person.  For the purposes of this Section, “control” shall
mean possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a person or entity, whether through
the ownership of voting securities, by agreement or otherwise;




“Agency” means any governmental regulatory authority responsible for granting
Regulatory Approvals for the sale of the Product in the Territory;




"Approved Manufacturer" shall mean any Third Party(s) contracted by Stellar to
manufacture and package Product for Stellar under cGMPs;




"Audit" shall mean a review by Watson or its Affiliates or their appointed
representatives of Stellar's, or its Approved Manufacturer’s, processes,
procedures, and documents as described in Section 7.1 of this Supply Agreement;




“Business Day” shall mean means a day other than a Saturday, Sunday or any other
day on which the principal chartered banks located in London, Ontario or in the
United States are not open for business;




“CDN” means Canadian dollars;














--------------------------------------------------------------------------------







“Certificate of Analysis” means a document which is signed and dated by a duly
authorized representative of Stellar certifying that the Product conforms to the
Specification.




"cGMP" shall mean current good manufacturing practices in the Territory, as
applicable or as set forth in Title 21 of the United States Code of Federal
Regulations, and as may be amended from time to time;

“Commercially Reasonable Efforts” means commercially reasonable efforts in
accordance with such Party’s business, legal, medical, and scientific judgment
and with the efforts and resources such Party would use for a product owned by
it, or to which it otherwise has rights, which is of similar market potential,
at a similar stage in its product life, taking into account the competitiveness
of the market place, the proprietary position of the product, the regulatory
structure involved and other relevant factors;




“Device Master File” shall have the meaning set forth in Section 7.4(g);

 

"Documents" means, collectively, all books, pamphlets, bulletins, memoranda,
letters, notices, reports, manufacturing records or other publications or
documents prepared by or on behalf of Stellar setting forth information,
formulae, production specifications, advice, standards, requirements, operating
procedures, instructions or policies relating to the Products;




"Effective Date" means the date on which this Supply Agreement was executed;




"Facility" shall mean the Approved Manufacturer facility(s) as approved by the
FDA to manufacture the Product;




"FD&C Act" shall mean the United States Federal Food, Drug and Cosmetic Act, as
amended;




"FDA" shall mean the United States Food and Drug Administration, or any
successor entity;




“Finished Product” shall mean commercially saleable Product for the Territory
supplied to Watson, as further specified in Schedule II, with packaging
specifications to include vial, labels, blister pack and carton;




"F.O.B" means Free on Board;




“Force Majeure Event” shall have the meaning set forth in Section 12.1;




"Forecast" shall have the meaning set forth in Section 2.2;




“Improvements” means any future innovations, inventions, designs, plans,
drawings, Specifications, techniques, formulations, intellectual property, data
and technical information relevant to the Product licensed hereunder with
respect to new or improved methods of manufacture, formulas, method of delivery,
dosage and uses thereof as well as the addition of other active ingredients.




"Interest Rate" means the commercial lending rate of two percent (2%) above the
U.S. dollar prime or equivalent rate quoted by Citibank N.A. or another mutually
acceptable bank, as in effect during the period from the date due until payment;




"License Agreement" shall mean the License Agreement entered into between Watson
and Stellar as of December 12, 2006;




“Manufacturing Cost” shall mean all costs (direct and indirect) associated with
producing the finished Product, including manufacturing costs charged to Stellar
from time to time by each Approved Manufacturer, and as further defined in
Schedule III. Manufacturing costs will be determined by the absorption costing
method in accordance with United States generally accepted accounting principles
(“GAAP”).











--------------------------------------------------------------------------------










"Methods and Technical Know-How" means all information, knowledge and experience
of a technical and/or commercial nature, including, but not limited to, trade
secrets, know-how, intellectual property, the Specifications, the Documents,
information and data relating to techniques for, methods of or practices in the
manufacturing, use and sale of the Products;




"Parties" shall mean, collectively, Stellar and Watson or their successors or
permitted assigns, as applicable and individually a "Party" shall mean either
Stellar or Watson, as applicable;




“Patents” mean all patents and patent applications, including provisional and
priority filings, utility models, and their applications and which specifically
or generally claim the Product, claim a method of treatment for the Product,
claim a method of making the Product or otherwise covers the Product, including
but not limited to the patent grants and applications listed in the License
Agreement, together in all cases with any continuations, continuations-in-part,
divisions, patents of additions, re-examinations, reissues, renewals as well as
extensions, supplementary protection certificates and any other patent term
extensions of any of the foregoing;




"Products" means, collectively, Uracyst®, a sterile sodium chondroitin sulphate
solution marketed at 2.0% in a 20 mL vial for human use in the Field, and such
related products as stipulated in Improvements (including but not limited to
various strengths of chondroitin sulphate solution);




"Product PMAs" shall mean pre-market approval applications and any other
applications relating to the Product, and any supplements to such Product PMAs
and/or other applications as may be filed with the FDA during the term hereof;

"Product Manufacturing Specifications" shall mean the manufacturing
specifications for the Product described in the Documents and other materials
set forth on Schedule II attached hereto and made a part hereof, as determined
in accordance with the analytical methodology set forth therein, and as same is
revised or supplemented from time to time and approved by the FDA;

"Product Packaging Specifications" shall mean the packaging and labeling
specifications for the Product described in the Documents and other materials
set forth on Schedule II attached hereto and made a part hereof, and as same is
revised or supplemented from time to time and approved by the FDA;




"Proprietary Marks" shall mean the marks, trade marks, trade names and other
commercial symbols and related logos relating to the Products as set forth in
Appendix 3, together with such other trade names, trademarks, symbols, logos,
distinctive names, service marks, marks, logo designs, insignia or otherwise
which may be designated by Stellar;




“Regulatory Approval” shall mean the approval by the FDA for Watson to market
the Product in the Territory;  




"Specifications" shall mean all specifications, tests, methods, applications,
criteria, qualities, requirements and all other information in connection with
the manufacture, testing, use, handling, distribution, marketing and/or sale of
the Products in any manner whatsoever, including any manual, specification
booklet, letter, notice, memorandum or other written form;




“Supply Cost” shall mean Manufacturing Cost plus 10%, as calculated according to
Schedule III;




“Supply Cost Ceiling” shall have the meaning set fourth in Section 3.5;




"Term" shall have the meaning as set forth in Section 9.1 hereof, and any
renewal or extension of this Supply Agreement pursuant to Section 9.1;

 











--------------------------------------------------------------------------------







"Territory" shall mean the United States of America, its territories, and
possessions;




“Third Party” means any Person other than a Party to this Supply Agreement or an
Affiliate of a Party to this Supply Agreement; and




"USD" means United States of America dollars.




ARTICLE 2




SUPPLY OF PRODUCT

2.1

Supply of Product.

Subject to the provisions of this Supply Agreement and Schedule IV herein,
during the Term of this Supply Agreement, Stellar shall manufacture (and/or
cause to be manufactured) at a GMP compliant facility supply and sell finished
Product (including derivative formulations thereof which are used to support
clinical trials) to Watson on an exclusive basis in the Territory, and Watson
agrees to purchase the Product exclusively from Stellar.  Stellar shall use its
best efforts to meet Watson's forecast requirements for the Product during the
Term of this Agreement.  

2.2

Forecasts.

Watson shall submit to Stellar at least ninety (90) days before the first day of
every calendar quarter (i.e., January 1, April 1, July 1, and October 1) during
the Term hereof, a twelve (12) month rolling forecast ("Forecast") organized by
months and Product setting forth estimated orders Watson expects to place for
the Product during the twelve (12) month period commencing with the beginning of
each calendar quarter; provided, however, that only the forecast for the first
calendar quarter (which may be divided into monthly segments) shall constitute a
firm written order and be binding upon Watson (it being expressly understood
that the forecast for the last three calendar quarters of each forecast shall be
non-binding).  Each firm written order for a quarter shall be for a quantity of
Product no less than 80% of the amount forecasted for such calendar quarter in
the immediately preceding forecast.  Each quarter, Stellar shall be required to
manufacture and supply to Watson such quantities of Product as Watson orders up
to 120% of the quantity forecasted for such quarter in the immediately preceding
forecast.  In the event Watson's firm written order for a quarter exceeds 120%
of the forecast for such quarter, Stellar agrees to make Commercially Reasonable
Efforts to meet such needs.

2.3

Orders.

(a)

Purchase Orders.  Watson shall purchase Product solely by written purchase
orders for the Product; provided, however, that the terms and conditions of this
Supply Agreement govern the terms and conditions of such purchase orders.
 Watson shall submit each such written purchase orders to Stellar at least one
hundred and twenty (120) days in advance of the date specified in each purchase
order on which delivery of the Product is required.  Notwithstanding the
foregoing, Stellar shall use Commercially Reasonable Efforts to meet any request
of Watson for delivery of Product in less than ninety (90) days, and further,
Stellar will attempt to accommodate any changes requested by Watson in delivery
schedules for Product following Stellar's receipt of purchase orders from
Watson.  Upon receipt of each purchase order by Stellar hereunder, Stellar shall
supply the Product in such quantities (with any variances permitted hereunder)
and on such dates as is specified in such purchase orders.  Stellar is not
required to accept verbal orders of any kind for the production of Product
hereunder.  




(b)

Purchase Quantities.  Quantities of Product actually shipped by Stellar may vary
from the quantities specified in any purchase order by up to ten percent (10%),
or as mutually agreed upon by the Parties, and still be deemed to be in
compliance with











--------------------------------------------------------------------------------







such purchase order; provided, however, Watson only shall only be invoiced and
required to pay for the quantities that Stellar actually ships to Watson.  

2.4

Delivery and Shipping Terms.

Delivery by Stellar of the Product shall be F.O.B. Stellar’s warehouse in London
Ontario, Canada (Incoterms, 2000) in accordance with the shipping and handling
instructions specified by Watson in each purchase order.  Title to the Product
shall pass to Watson at the time of receipt of the Product by Watson's
designated carrier at Stellar's warehouse in London, Ontario, Canada.  All
Product shall be shipped to Watson in approved shipping containers as agreed
upon by the Parties.

2.5

Raw Materials and Components.

Stellar shall obtain at its cost and expense all raw materials, components, and
other resources required in connection with production of the Product hereunder.
 Stellar represents and warrants to Watson that it and its Approved Manufacturer
currently have access to, and during the entire Term of this Supply Agreement
will make all Commercially Reasonable Efforts to maintain access to, sufficient
supplies of raw materials, packaging materials, labor, and all other items
required to perform the services required of Stellar or its Approved
Manufacturer hereunder, without interruption unless otherwise provided by this
Supply Agreement.  Furthermore, Stellar represents to Watson that its raw
material suppliers shall adhere to cGMP and are GMP compliant.  Upon request,
Stellar will supply Watson with Certificates of Compliance and/or Analysis for
the raw materials contained within the Product.




2.6

Failure to Supply.

Without limiting Watson's rights arising from Stellar's breach of this Supply
Agreement, Stellar shall promptly notify Watson if Stellar determines that it
will be unable to meet the delivery date or quantity specified in any firm order
placed by Watson in accordance with Sections 2.2 and 2.3 herein.  If more than
once during any twelve (12) consecutive month period, (i) Stellar is unable to
deliver at least eighty-five percent (85%) of any firm order placed by Watson in
accordance with Sections 2.2 and 2.3 herein, or (ii) any firm order placed by
Watson in accordance with Sections 2.2 and 2.3 herein is delivered more than
fifteen (15) days after the delivery date specified in such firm order, or (iii)
any Product supplied by Stellar is determined to be nonconforming pursuant to
Section 5.2, Watson shall have the right to require Stellar to validate and
contract with  another Approved Manufacturer for the Product within six months
of written notification from Watson, to minimize the commercial impact of
limited Product supply in the Territory.  




ARTICLE 3




PRICE; PAYMENT

3.1

Prices for Product.    

Watson shall pay to Stellar the Supply Cost during the term of this Supply
Agreement for Product supplied by Stellar to Watson pursuant to this Supply
Agreement.  For the sake of clarity, any Product or derivative formulations
thereof used in support of clinical trials shall be supplied to Watson at
Stellar’s Manufacturing Cost.  

3.2

Method of Payment.

Stellar shall provide an invoice in U.S. dollars with each delivery of Product
to Watson specifying the amount that shall be due to Stellar, which shall be
based on the Supply Cost, other than Product to be used in support of clinical
trials which shall be based on the Manufacturing Cost. Payments shall be offset
by amounts of credits as issued by Stellar pursuant to Sections 3.4, 6.1 or 8.1
herein.  In no case shall a credit be taken by Watson until prior written
acknowledgement has been issued by Stellar.  Watson shall pay to Stellar the











--------------------------------------------------------------------------------







amount covered by such invoice in U.S. dollars within thirty (30) days after the
date of shipment of the Product.  




3.3

Exchange Rates.  All payments, the Supply Cost and all other amounts and
calculations to be made pursuant to this Supply Agreement shall be made in U.S.
dollars and based on the average noon exchange rate as posted by the Citibank
N.A. during the thirty (30) days preceding the date the Product is shipped.




3.4

Supply Cost Adjustment and Reconciliation




(a)

For the first twelve month period, commencing with the Product launch, the
Supply Cost for Product may be adjusted by Stellar upon written notice to Watson
at the beginning of each calendar quarter to reflect an increase or decrease in
Stellar’s Manufacturing Cost for the Product, subject to Article 3.5 below.  Any
reconciliation for over or under payments by Watson shall occur on a quarterly
basis in accordance with Article 3.4 (c).  Stellar shall, within thirty (30)
days of the beginning of each calendar quarter, provide Watson with the
estimated Supply Cost for Product to be shipped during such quarter, based on
Stellar’s analysis of the actual average Supply Cost for the previous calendar
quarter.

  

(b)

For the second twelve month period after the Product launch, and each subsequent
year thereafter, Stellar shall provide an annual estimated Supply Cost for the
Product no later than sixty (60) days before the beginning of each calendar
year.  Stellar may further adjust the Supply Cost for the last two quarters of
any given calendar year with written notice to Watson, to reflect an increase or
decrease in Stellar’s Manufacturing Cost for the Product, based upon its
analysis of the actual average Supply Cost for the previous semi-annual period,
subject to the provisions of Article 3.5 below.  Any reconciliation for over or
under payments by Watson shall occur on a semi-annual basis in accordance with
Article 3.4 (c).  If mutually agreed to in writing by the Parties, the time
periods set forth in this Article 3.4 (b) may be modified to better suit the
Parties needs.




(c)

Any overpayment made by Watson, in accordance with this Article 3, for any
calendar year shall be, at Watson’s sole option, credited to purchases in the
next calendar quarter or paid by Stellar within 30 days of determination of such
overpayment.  Any underpayment by Watson for any calendar quarter shall be paid
to Stellar within 30 days from the date of Watson’s receipt of Stellar’s
invoice.




3.5

Supply Cost Ceiling.   In no event will the Supply Cost during any calendar year
of this Agreement exceed CDN$ 13.98 per Product vial (excluding any price
increase resulting from any Improvement) plus cumulative percentage increases
thereon reflecting cumulative percentage increases in the Producer Price Index –
Pharmaceutical Preparations (as reported by the United States Department of
Labor website: www.bls.gov/ppi/home.htm) from the Effective Date of this Supply
Agreement through such date whereby a Supply Cost adjustment is enacted, as
shown in the sample calculation set out in Schedule III (“Supply Cost Ceiling”).
 




ARTICLE 4




REPRESENTATIONS AND WARRANTIES

4.1

Representations and Warranties of Stellar.

(a)

Stellar warrants to Watson that the Product, at the time of sale and shipment to
Watson, (i) will conform to the applicable Product Manufacturing Specifications
and applicable Product Packaging Specifications, as then in effect; (ii) will
have been manufactured in accordance with cGMPs as in effect at the time of
manufacture; and (iii) will not be adulterated or misbranded within the meaning
of the FD&C Act, (iv)











--------------------------------------------------------------------------------







will not be an article that may not be introduced into interstate commerce under
the provisions of Sections 301, 404 or 505 of the FD&C Act, (v) will not be
manufactured, sold or shipped in violation of any agreement, judgment, order, or
decree to which Stellar or its Approved Manufacturer is a party, or otherwise,
(vi) such merchandise is merchandise which may be legally transported or sold
under the provisions of any other applicable federal, state or municipal law;
and (vii) will not be manufactured, sold, or shipped in violation of any
applicable federal, provincial, or local law, rule, regulation or ordinance in
any material respect.




(b)

Stellar represents and warrants that there is no claim, suit, proceeding, or
other investigation pending, or to the actual knowledge of Stellar, overtly
threatened against Stellar, or to Stellar’s knowledge, any Approved
Manufacturer, which is likely to prevent or materially interfere with Stellar's
performance under this Supply Agreement or materially adversely affect the
rights and interests of Watson hereunder.




(c)

Stellar represents and warrants that neither it nor any of its employees,
officers or directors or any Approved Manufacturer have been disqualified or
debarred by the FDA for any purpose.  If during the term of this Supply
Agreement, Stellar becomes aware that Stellar or any Approved Manufacturer or
any member of their respective staffs is or is about to become disqualified or
debarred, Stellar will provide immediate written notice of same to Watson.




(d)

Stellar represents and warrants that neither it nor to Stellar’s knowledge any
Approved Manufacturer nor any of their respective employees, officers or
directors have been charged with or convicted under applicable law for conduct
relating to the development or approval of any medical device, or otherwise
relating to the regulation of any medical device.  If at any time Stellar
becomes aware that it or any Approved Manufacturer or any of their respective
employees, officers or directors is charged with or convicted under applicable
law for conduct relating to the development or approval of any FDA regulated
product, Stellar will provide immediate written notice of same to Watson.




(e)

Stellar represents and warrants that it shall use its best efforts to cause any
Approved Manufacturer to comply in all material respects with all federal,
provincial and state laws and regulations applicable to the conduct of its
business pursuant to this Supply Agreement, including, but not limited to, the
FD&C Act.  




(f)

Stellar is duly organized and validly existing under the laws of the Province of
Ontario and is duly qualified to carry on its business as now conducted and to
own, lease and operate its property and assets and is in good standing in each
jurisdiction in which the conduct of its business or the ownership, leasing or
operation of its property and assets requires such qualification;




(g)

Stellar represents and warrants to Watson that all corporate action on the part
of Stellar and its officers and directors necessary for the authorization,
execution, and delivery of this Supply Agreement and the performance of all
obligations of Stellar hereunder has been taken.




(h)

Stellar represents and warrants to Watson that any Approved Manufacturer will be
approvable by the FDA to manufacture and test the Product for distribution and
sale in the Territory and that said Approved Manufacturer(s) shall be cGMP
compliant.




(i)

EXCEPT AS EXPRESSLY SET FORTH IN THIS ARTICLE 4, STELLAR MAKES NO OTHER
WARRANTY, EXPRESS OR IMPLIED, WITH RESPECT TO THE PRODUCT.  STELLAR EXPRESSLY
DISCLAIMS ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR











--------------------------------------------------------------------------------







PURPOSE, OR NON-INFRINGEMENT.  WATSON’S EXCLUSIVE REMEDY FOR ANY DEFECT IN THE
PRODUCT OR BREACH OF ANY REPRESENTATION, WARRANTY OR COVENANT SHALL, AT
STELLAR’S SOLE OPTION, BE REFUND OR REPLACEMENT.  IN NO EVENT SHALL EITHER PARTY
BE LIABLE FOR ANY INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
INCLUDING ANY LOSS OF PROFITS REGARDLESS OF WHETHER SUCH CLAIM ARISES IN
CONNECTION WITH AN ALLEGED BREACH OF CONTRACT, TORT OR OTHERWISE.

4.2

Representations and Warranties of Watson.

(a)

Watson represents and warrants that it shall comply in all material respects
with all laws and regulations applicable to the conduct of its business pursuant
to this Supply Agreement, including, but not limited to, the FD&C Act.




(b)

Watson is duly organized and validly existing under the laws of the State of
Delaware and is duly qualified to carry on its business as now conducted and to
own, lease and operate its property and assets and is in good standing in each
jurisdiction in which the conduct of its business or the ownership, leasing or
operation of its property and assets requires such qualification;




(c)

Watson hereby represents and warrants to Stellar that all requisite action on
the part of Watson and its officers and directors necessary for the
authorization, execution, and delivery of this Supply Agreement and the
performance of all obligations of Watson hereunder has been taken.




(d)

Watson shall only sell, transfer or otherwise dispose of the Product in
accordance with the terms of the License Agreement entered into between Watson
and Stellar as of December 12, 2006.




(e)

Watson represents and warrants that, as of the Effective Date of this Supply
Agreement, neither it nor to Watson’s knowledge its Affiliates or their
appointed representatives nor any of their respective employees, officers or
directors has been charged with or convicted under applicable law for conduct
relating to the development or approval of any medical device, or otherwise
relating to the regulation of any medical device.  If at any time Watson becomes
aware that it or its Affiliates or their appointed representatives or any of
their respective employees, officers or directors is charged with or convicted
under applicable law for conduct relating to the development or approval of any
FDA regulated product, Watson will provide immediate written notice of same to
Stellar.







ARTICLE 5




PRODUCT SPECIFICATIONS

5.1

Certificate of Analysis.

Stellar shall furnish to Watson with each shipment of Finished Product hereunder
a Certificate of Analysis reflecting that such Finished Product meets the
Product Specifications.  However, Watson shall have the exclusive right and
responsibility for the ultimate approval or rejection of finished Product
produced by Stellar hereunder, pursuant to and in accordance with Article 6
below.

5.2

Notice of Failure to Meet Specifications.

Stellar shall immediately notify Watson, but at least within seventy-two (72)
hours, of the discovery that any finished Product, which has previously been
approved in accordance with procedures set forth herein, is out of specification
and Stellar will notify Watson of such fact











--------------------------------------------------------------------------------







along with details concerning the nature of any such failure to meet the Product
Specifications.  Stellar shall make, at its expense, such further internal
investigation of any failure to meet the Product Specifications that is
appropriate under the circumstances and otherwise consistent with its
obligations hereunder.  The liability for costs associated with any finished
Product shall be determined in accordance with Article 6 below, with the
exception of the requirement that Watson provide written notice of rejection
within forty five (45) days.

5.3

Product Specifications Changes.

In the event that Watson is required to change the Product Specifications
pursuant to applicable law, rule, or regulation or in response to the order or
request of a governmental authority or regulatory body, Watson shall promptly
advise Stellar in writing of any such change and Stellar shall promptly advise
Watson as to any scheduling adjustments which may result from any such change.




5.4

Shelf Life.

All quantities of the Product supplied by Stellar to Watson pursuant to this
Supply Agreement shall, at the time of delivery, have a shelf life which is no
less than eighty five percent (85%) of the applicable shelf life as determined
by the FDA, or as may be determined by mutual written agreement but in no event
shall such shelf life at the time of delivery be required to be more than
eighteen (18) months.




5.5

Packaging and Labeling.  Stellar shall provide to Watson the proposed layout for
the packaging, labeling and insert for the Product (and Watson shall cooperate
and assist Stellar in connection therewith, if and as may be reasonably
requested by Stellar from time to time), and Watson shall provide to Stellar its
proposed artwork, including its corporate name and any related logos, in
sufficient time to enable Stellar and/or its designee to review it and complete
final packaging for shipment of the Product to Watson prior to any scheduled
launch in the Territory. Stellar shall have the right, in conjunction with
Watson, to approve such packaging, labeling and insert layouts, and Stellar
shall be responsible for producing the same or having the same produced.  It is
expressly understood that responsibility for all packaging changes in the
Territory, including those mandated by any regulatory body, are the
responsibility of Watson including the payment for all discarded materials
resulting from such Watson packaging changes.  




ARTICLE 6




CLAIMS




6.1

Promptly after taking delivery, Watson shall perform a lot inspection of the
Product to determine whether the shipment is complete and to detect any defect
or damage to the Product or its packaging.  Any deficiencies which are
determined by such inspection shall be brought to Stellar's attention by written
notice within a maximum of forty five (45) days following such delivery.  In the
absence of any such written notice, Watson will, for the purposes of this
Section 6.1, be deemed to have accepted the Product.  If there is a disagreement
between the Parties as to whether any Product meets the Product Manufacturing
Specifications, then samples and/or batch records, as appropriate, from the
batch that is in dispute will be submitted for testing and evaluation to an
independent third party testing laboratory as shall be agreed to in writing by
both Parties.  The determination of such third party as to whether such Product
meets the Product Manufacturing Specifications will be final and binding.  If it
is determined that the non-conformity is due to damage to the Product (a) caused
solely by Watson or its agents or (b) which occurs subsequent to delivery of
such Product to the carrier for shipment, Stellar shall have no liability to
Watson with respect to such non-conformity and the cost of any testing and
evaluation by the third party shall be borne by Watson.  If the non-conformity
is caused in any other manner, the cost of any testing or evaluation by a third
party shall be borne by Stellar and, at Watson's election solely within Watson's
discretion, Stellar shall either (i) replace such non-conforming Product within
sixty (60) days at no additional cost to Watson, or (ii) in lieu of replacing
such non-conforming Product, credit











--------------------------------------------------------------------------------







Watson's account for the price invoiced (exclusive of all taxes and duties) for
such non-conforming Product (or if payment therefore has previously been made by
Watson, pay Watson the amount of such credit or offset the amount thereof
against other amounts then due hereunder to Stellar).  The foregoing remedy
constitutes the exclusive remedy against Stellar, and the entire liability of
Stellar in connection with any rejected shipment / batch.  














--------------------------------------------------------------------------------







ARTICLE 7




AUDITS; COMPLAINTS; REGULATORY MATTERS; ETC.

7.1

Audits.

(a)

Performance of Audits.  During the term of this Supply Agreement and for a
period of three (3) years thereafter, Watson or its Affiliates shall have the
right, at Watson's sole expense, to conduct an Audit, upon thirty (30) calendar
days written notice to Stellar (the notice must identify any specific Audit
requests and necessary contact person), no more than one (1) time per calendar
year, during Stellar's or its Approved Manufacturer’s normal business hours, of
all records, Documents, processes, procedures, and facilities directly
associated with the Manufacturing Cost, manufacture, processing, and packaging
of the Product, as well as with the receipt, storage and use of raw materials,
labeling and packaging. Notwithstanding the immediately preceding sentence, in
the event of a rejection of Product by Watson because of a failure to meet
Product Specifications which, if disputed, is resolved in Watson’s favour in
accordance with Article 6, then Watson shall have an additional right to conduct
an Audit under the provisions of this Section 7.1.  Watson warrants that all
inspections and Audits hereunder shall be carried out in a manner that does not
unreasonably interfere with Stellar's or its Approved Manufacturer’s normal and
ordinary conduct of business and that ensures the continued confidentiality of
Stellar's business and technical information.  Any representatives involved in
such audit shall be reasonably qualified in terms of auditing skill to conduct
the Audits, shall execute a written agreement to maintain in confidence all
information obtained during the course of any such Audit except for disclosure
to Watson, and shall comply with Stellar’s normal security and safety
regulations.




(b)

Audit Feedback. Within thirty (30) days of completing any Audit hereunder,
Watson shall submit to Stellar a written report outlining its findings and/or
observations from any such Audit.  If deficiencies are discovered during an
Audit that could, in Watson's opinion, prevent Stellar from satisfying the
requirements of cGMP obligations hereunder, and Stellar in good faith disputes
the observations or conclusions of Watson, then the Parties shall promptly enter
into good faith discussions to resolve their differences.  If the Parties fail
to resolve their differences within thirty (30) days, then the disputed points
shall be resolved by arbitration in accordance with Article 14.  If Stellar does
not dispute the observations made during any Audit it shall promptly correct
those deficiencies at its own cost, and shall notify Watson in writing when
those deficiencies are corrected.




(c)

Audit Payments.  For financial Audits, if the Audit determines that Stellar is
in default under this Article, or that Stellar’s records and procedures are
insufficient to permit a determination of Stellar’s Supply Price, or that there
is a deficiency or overpayment in any payments made by Watson to Stellar
pursuant to this Supply Agreement, then Watson shall, within thirty (30) days,
correct such deficiency, or Stellar shall, within thirty (30) days correct such
overpayment, by paying the amount of such deficiency or overpayment, as
applicable, to the other Party, and such payment shall be the sole remedy
related thereto.  If any payments owing to Stellar pursuant to this Supply
Agreement are overstated by five percent (5%) or more, Stellar shall, in
addition, pay to Watson the amount of the cost of the audit.  The report of the
independent representative is final and binding on the Parties hereto.  

7.2

Complaints.

Watson and Stellar will comply with, and provide assistance to the other in
order to comply with, medical device reporting requirements in both the United
States and Canada.  The Parties shall meet prior to the launch of the Product in
order to confirm the process to take place pursuant to this Section.  Watson
shall maintain complaint files for the Product in











--------------------------------------------------------------------------------







accordance with cGMP and applicable laws. Product complaint reports received by
Watson will be summarized in an electronic database and that database having
been prepared in a mutual acceptable software program sent to Stellar by
electronic transmission to the attention of the Quality Manager at
Quality@stellarpharma.com, with an original sent on the same day in accordance
with Section 15.6.  Product complaint reports received by Stellar will be
summarized and sent to Watson by electronic transmission to the attention of
Watson Drug Safety at the email address: dsaeintake@watsonpharm.com, with an
original sent on the same day in accordance with Section 15.6.  Each of the
Parties shall notify the other of (i) any Adverse Device Effects or reaction
reports or any other reports or information indicating that any of the Finished
Product hereunder have any toxicity, sensitivity reactions, or are otherwise
alleged to cause illness or injury of any kind or are adulterated or misbranded,
or (ii) any product complaints made by customers that will or could cause an FDA
"field alert" to be issued.  The foregoing notices shall be provided by the
applicable Party within at least twenty-four (24) hours of such Party becoming
aware of any such difficulties.  The Parties shall thereafter reasonably
cooperate with respect to any investigation or inquiry that may be initiated by
the FDA with respect thereto (which Watson shall have the right to direct and
control), and shall further provide the other Party all data or other
information that it may reasonably require in connection with any reports or
correspondence filed with the applicable regulatory authorities relative to any
such device adverse reaction or product complaints.  Notwithstanding any other
provision of this Section 7.2, it is understood by the Parties that Watson shall
have the sole authority and final responsibility for responding to any mandatory
device reports, product complaints, or making any contact with customers or any
regulatory agencies concerning any problems with the Finished Product in the
Territory.

7.3

Returns.

Product returns from customers in the Territory shall be the sole responsibility
of Watson, and Stellar shall have no obligation with respect to any such
returned Product except as may be otherwise specified in this Agreement.

7.4

Regulatory Matters.

(a)

General Compliance.  At Stellar’s sole expense, Stellar shall use its best
efforts to cause its Approved Manufacturer to, comply with all federal,
provincial, state and local laws, regulations, and standards and specifications
applicable to production of the Product and the performance of its obligations
hereunder, including, without limitation, all applicable regulations of or
requirements under licenses, registrations, permits, or approvals from the FDA.
 Watson will pay any fees, costs or expenses necessary to maintain licenses,
registrations, permits, or approvals from the FDA which are applicable to the
marketing, distribution or sale of the Product in the Territory.  Costs or
expenses associated with a change in Product Specifications requested by Watson
or a new or modified regulatory requirement, directly related to the Product,
not in existence on the date hereof, shall be borne by Watson.




(b)

Validations and Qualifications.  Stellar or its Approved Manufacturer shall
perform process and cleaning validation, analytical methods validation, and
installation/operating qualification, and calibration of all equipment and
facilities utilized in the manufacture, packaging, testing, storing, and release
of finished Product.  Such validations, qualifications, and calibrations are to
be in accordance with all current FDA regulations, and Stellar shall, through
effective control procedures, ensure all such validations, qualifications, and
calibrations will be current.  Upon reasonable advance notice and arrangement
with Stellar, Watson will have the right to observe the validation process and
review the results thereof during the annual Audit or in conjunction with the
implementation of a new process or the use of new equipment.  In general,
Stellar shall, at all times in the performance of its obligations hereunder,
comply with its standard operating procedures for the Product and will make
copies of such standard operating procedures available to Watson for review.











--------------------------------------------------------------------------------










(c)

Device History Records.  Device history records, including information relating
to the manufacturing, packaging, and quality control testing and analysis for
each lot of Finished Product produced hereunder will be prepared as and when
Stellar or its Approved Manufacturer performs any such tasks.  These records
shall include, without limitation, the following: raw material and packaging or
container/closure component release, mixing, and filling records, container and
component tracing records, equipment usage records, in-process and final
laboratory testing results, in-process and final physical inspection results,
finished product and labeling reconciliations, labeling and packaging records,
records relating to deviations from approved procedures, out-of-specification
investigative reports and records.  Device history records and all other records
relating to production hereunder shall be retained by Stellar or its Approved
Manufacturer for the longer of the duration of this Supply Agreement or the
period required for meeting all rules and regulations of the FDA and other
applicable regulatory agencies.  Upon Watson's written request therefore,
Stellar shall furnish to Watson for any calendar quarter during the Term of this
Supply Agreement, a complete copy of the device history record for each
production lot of Product produced during such quarter; provided, however, that
Stellar shall not be required to furnish any such information on more than one
occasion during each calendar quarter. Additionally, Stellar shall, upon
Watson's written request in connection with any Audit, make available for review
by Watson during the course of such Audit, updates to the validation package for
each Product.




(d)

Notice of Warnings.  Stellar will notify Watson promptly of any warning
(including any FDA Form 483), citation, indictment, claim, lawsuit, or
proceeding issued or instituted by any federal, state, provincial or local
governmental entity or agency against Stellar if, and only to the extent that,
the manufacture of Product hereunder is affected, or of any revocation of any
license or permit issued to Stellar or its Approved Manufacturer, but only to
the extent that such license or permit relates directly to Stellar's performance
of its obligations hereunder.




(e)

Product Reviews, Reports.  Stellar shall participate with Watson in conducting
annual product reviews at a mutually agreed upon date for the Product, which
shall include trend analysis of critical process parameters when reasonably
available as well as a review of stability, reserve samples, complaints, and
mandatory device experience reports, in-process variances, rejections,
investigations and process changes.  Further, Stellar agrees to timely compile
all data reasonably necessary for Watson to file annual reports and other
periodic reports with the FDA, in accordance with applicable laws, rules, and
regulations, relative to the Product PMAs or supplements thereto.




(f)

Stability.  Stellar shall be responsible for taking and maintaining quality
control stability samples in support of the Product PMAs for the Product,
testing stability samples on a timely basis, and providing Watson on an annual
basis, and as otherwise reasonably requested by Watson, with stability data.
 Stellar and its Approved Manufacturer shall initiate a stability failure
investigation on any stability test failure promptly (but at least within
seventy-two (72) hours) of learning of any such deviation. Stellar shall notify
Watson promptly (but at least within seventy-two (72) hours) upon its actual
discovery of objective evidence of a stability failure with regard to the
Product.




(g)

DMFs.  Stellar shall provide reasonable assistance to Watson in obtaining Device
Master File ("DMF") reference authorizations from all approved Stellar suppliers
(where available) as soon as possible following the date hereof.  At Stellar’s
or its supplier’s sole discretion, these DMF reference authorizations may be
submitted directly to the FDA in confidence.











--------------------------------------------------------------------------------







7.5

Inspections.

In the event the Facility producing Product hereunder is inspected by
representatives of any federal, state, provincial or local regulatory agency in
connection with Stellar’s or its Approved Manufacturer’s manufacture of the
Product, Stellar shall notify Watson promptly (but at least within seventy-two
[72] hours) upon learning of such inspection, and shall supply Watson with
copies of any correspondence or portions of correspondence which relate to the
Product. Watson may send representatives to such manufacturing facility and may
participate in any portion of such inspection relating to the Product (and shall
do so upon the request of Stellar).  In the event Stellar or its Approved
Manufacturer receives any regulatory letter or comments from any federal, state,
or local regulatory agency in connection with its manufacture of the Product
requiring a response or action by Stellar, including, but not limited to,
receipt of a Form 483 (Inspectional Observations) or a "Warning Letter," Watson
will promptly provide Stellar with any data or information required by Stellar
in preparing any response relating to the manufacture of the Product, and will
cooperate fully with Stellar in preparing such response.  Stellar shall provide
Watson with a copy of each such response for Watson's review prior to submission
of the response.

7.6

Correspondence.  

Except with regard to Adverse Device Effects, which shall be handled as set
forth in Section 7.2, each Party shall provide the other Party with all
reasonable assistance and take all actions reasonably requested by the other
Party that are necessary or desirable to enable such Party to comply with any
law, rule or regulation applicable to the Product in the Territory.  Such
assistance and actions shall include (a) keeping the other Party informed (as
applicable to the role of such Party relative to the Product) within three (3)
Business Days (or sooner if  required pursuant to this Supply Agreement or if
necessary to permit the other Party a reasonable and sufficient amount of time
to respond or take action to comply with applicable laws, rules, and
regulations) and as may be required by applicable laws, rules, and regulations,
of notification of any action by, or notification or other information which it
receives (directly or indirectly), from any Agency, and (b) immediately
providing copies of any written communications which (i) raise any concerns
regarding the safety or efficacy of the Product in the Territory, (ii) indicate
or suggest a potential liability for either Party to a Third Party arising in
connection with the Product in the Territory, or (iii) is reasonably likely to
lead to a recall or withdrawal of the Product in the Territory; provided that
neither Party shall be required to disclose information in breach of any
contractual restriction regarding confidentiality.  The following types of
information shall be deemed to be included in categories (i), (ii) and (iii)
above:  (1) inspections by an Agency of manufacturing, distribution or other
facilities related to the Product which have arisen solely because of that
Party’s dealings with the Product; (2) inquiries by an Agency concerning
clinical investigation activities in relation to the Product (including
inquiries of investigators, clinical monitoring organizations and other related
Persons); (3) any communication from an Agency involving the manufacture, sale,
promotion, marketing, use or distribution of the Product or any other Agency
reviews or inquiries relating to the Product; (4) an initiation of an Agency
investigation, detention, seizure or injunction concerning the Product; or (5)
any other regulatory action (e.g., proposed labeling or other registrational
dossier changes and recalls) that would affect the Product in the Territory.




ARTICLE 8




RECALLS




8.1

Stellar and Watson each shall notify the other promptly if any batch of Product
purchased by Watson pursuant to this Supply Agreement is alleged or proven to be
the subject of a recall, market withdrawal, or correction, and the Parties shall
cooperate in the handling and disposition of such recall, market withdrawal, or
correction; provided, however, in the event of a disagreement as to any matters
related to such recall, market withdrawal, or correction, other than the
determination of who shall bear the costs as set forth in the immediately
following sentence, Watson shall have final authority with respect to such
matters in the











--------------------------------------------------------------------------------







Territory.  If such recall or withdrawal is required because of the failure of
the Product to meet the Specifications, Stellar shall pay all administrative
costs and expenses incurred in connection therewith, and in the event such
recall or withdrawal is required because of the acts or omissions of Watson or
its Affiliates or sub-distributors or any of their agents in connection with the
handling, storage, release, distribution, promotion, marketing, sale or use of
the Product, Watson shall pay all administrative costs and expenses incurred in
connection therewith; provided that nothing herein shall limit either Party’s
indemnification obligations set forth in Article 10.  Furthermore, should there
be shared responsibility for said recall, the Parties will negotiate in good
faith a percentage allocable to each of them.  In the event the
responsibility/liability for the defect or failure cannot be ascertained, the
costs of the recall will be shared equally between the Parties.  In the event
that the Product is recalled or withdrawn (or to be recalled or withdrawn) in
the Territory, and/or Stellar is required to disseminate information relating to
the Product in connection therewith, Stellar shall so notify Watson within a
reasonable time so as to enable Watson to provide Stellar with such assistance
in connection with such recall or withdrawal, as applicable, as may reasonably
be requested by Stellar.  Watson shall comply with all such reasonable requests
from Stellar in connection with any such recall or withdrawal, and the Parties
shall cooperate in the coordination of all actions, including all publicity and
notifications of customers, relating to such recall or withdrawal.  Watson shall
maintain and cause all its sub-licensees and other agents to maintain records of
all sales of Product and customers sufficient to adequately administer a recall,
market withdrawal or correction for the longer of two (2) years after
termination or expiration of this Supply Agreement or the period required by
applicable law.  Watson shall, in all events and regardless of who bears the
cost, be responsible for controlling and conducting any recalls, market
withdrawals, or corrections with respect to the Product in the Territory.




ARTICLE 9




TERM; TERMINATION




9.1

The term (“Term”) of this Supply Agreement shall commence on the Effective Date
and shall continue for the longer of either: (a) the expiry or termination of
the License Agreement or (b) fifteen (15) years; and will be renewable at
Watson’s option for additional two (2) year periods upon ninety (90) days
written notification to Stellar, unless earlier terminated pursuant to Sections
9.2, 9.3 or 9.4.




9.2

Either party shall be entitled at any time, by written notice to the other, to
terminate this Supply Agreement if the other party commits or permits a material
breach or default of any of the provisions of this Supply Agreement and fails to
remedy or cure such breach or default within sixty (60) days after receipt of
written notice by the non-breaching party.  Notwithstanding the foregoing, in
respect of a default in timely payment of any  amount payable pursuant to this
Supply Agreement, the non-defaulting Party shall be entitled at any time to
terminate this Supply Agreement if such default has not been remedied within
thirty (30) days of the date such payment was due.  In either of the forgoing
circumstances the relevant cure period shall be suspended during any time that a
Party seeks resolution of a dispute as to an alleged breach pursuant to Section
14.2 of this Supply Agreement.  




9.3

Either party shall be entitled at any time, by written notice to the other, to
terminate this Supply Agreement immediately, upon written notice to the other,
if (i) the other party makes an assignment for the benefit of its creditors;
(ii) the other party is adjudicated bankrupt or becomes voluntarily or
involuntarily subject to any proceedings for the benefit of its creditors, or
(iii) a receiver of the property of the other party is appointed or if any
judgment or execution against it or its property remains unsatisfied for such
period which would permit its property or any substantial part thereof to be
sold.




9.4

Either Party shall have the right to terminate the Supply Agreement with respect
to any Product in the Territory upon sixty (60) days prior written notice to the
other should both











--------------------------------------------------------------------------------







Parties reasonably agree in writing that such Product is no longer commercially
viable in the Territory.  In such event, this Supply Agreement will remain in
full force and effect for any remaining Product.

 











--------------------------------------------------------------------------------










9.5

Except as otherwise set forth in this Agreement, neither Party shall be entitled
to any compensation whatsoever as a result of expiration or termination of this
Supply Agreement, but without limiting either Party’s right to damages for any
breach of this Supply Agreement.  No termination of this Supply Agreement will
affect any amounts owing to any Party prior to such termination.




9.6

Survival.  

Termination or expiration of this Supply Agreement for any reason shall be
without prejudice to any obligations which shall have accrued to the benefit of
either Party prior to such termination or expiration.  Upon termination or
expiration of this Supply Agreement, any payments owed to the other Party on or
before the effective date of termination would be due within thirty (30) days of
the effective date of such expiration or termination.  Further, the expiration
or termination of this Supply Agreement shall not affect any rights and
obligations of the Parties under this Supply Agreement, which are intended by
the Parties to survive such expiration or termination.  Without limiting the
generality of the foregoing, the following provisions of this Supply Agreement
shall survive expiration or termination hereof: Section 2.4 and Article 3 (with
respect to Products sold prior to such Termination or permitted to be sold
thereafter hereunder), Articles 4, 5, 6, 7, 8, Section 9.6, 10.7, 11.5, Articles
13, 14, and Section 15.6.   




ARTICLE 10




INDEMNIFICATION AND LIABILITY




10.1

Watson shall defend, indemnify and hold harmless Stellar from and against all
losses (other than loss of profits), damages (other than indirect, special,
consequential and punitive damages), liabilities and expenses (including
reasonable attorneys' fees) for personal injury or property damage to a third
party arising out of the use of the Products marketed by Watson, its Affiliates
or sub-licensees insofar as any such claim for loss, liability and expense is
based upon the willful misconduct or negligence of Watson, its affiliates or
sub-licensees.  To the extent that they are available, the proceeds of the
insurance of Watson as set out in Section 10.6 may be utilized by Watson for
this indemnity.  However, the indemnity is in no way limited by the availability
or amount of such insurance. Stellar shall give Watson prompt written notice of
any such claim.  Watson shall be entitled to assume complete control of the
defence of such claim.  Stellar shall render such assistance to Watson as may be
reasonably requested by Watson and Watson shall reimburse Stellar for its
reasonable out-of-pocket expenses incurred in rendering such assistance.  For
greater certainty, in no event shall Watson have any liability (whether direct
or indirect, in contract or tort or otherwise) to Stellar or any other person
asserting claims on behalf of or in right of Stellar hereunder to the extent
such liability has resulted from the negligence or willful misconduct of Stellar
or its representatives.  




10.2

Stellar shall defend, indemnify and hold harmless Watson from and against all
losses (other than loss of profits), damages (other than indirect, special,
consequential and punitive damages), liabilities and expenses (including
reasonable attorneys' fees) for (i) personal injury or damage arising out of the
use of the Products, provided the claim for such loss, liability and expense is
based upon product liability in respect of the Product or the willful misconduct
or negligence of Stellar, its Affiliates or Approved Manufacturer or (ii) any
suit or proceeding brought against Watson insofar as such suit or proceeding is
based on a claim that the Methods and Technical Know-How and Improvements to any
Products constitutes an infringement of any patent, copyright, trade secret or
other intellectual property right of any person other than Stellar.  To the
extent that it is available, the proceeds of the insurance of Stellar as set out
in Section 10.6 may be utilized by Stellar for this indemnity. However,
notwithstanding the foregoing, the indemnity is in no way limited by the
availability or amount of any such insurance.  Watson shall give Stellar prompt
written notice of any such claim. Stellar shall be entitled to assume complete
control of the defence of such claim.











--------------------------------------------------------------------------------







Watson shall render such assistance to Stellar as may be reasonably requested by
Stellar and Stellar shall reimburse Watson for its reasonable out-of-pocket
expenses incurred in rendering such assistance.  For greater certainty, in no
event shall Stellar have any liability (whether direct or indirect, in contract
or tort or otherwise) to Watson or any other person asserting claims on behalf
of or in right of Watson hereunder to the extent such liability has resulted
from the negligence or willful misconduct of Watson, its Affiliates,
sublicensees or representatives.  




10.3

(a)

Each party indemnified under the provisions of this Supply Agreement (the
“Indemnified Party”), upon receipt of written notice of any claim, or the
service of a summons or other initial legal process upon it in any action
instituted against it, in respect of the agreements contained in this Supply
Agreement, shall promptly give written notice of such claim, or the commencement
of such action, or threat thereof to the party from whom indemnity shall be
sought hereunder (the “Indemnifying Party”); provided, however, the failure to
provide such notice within a reasonable period of time shall not relieve the
Indemnifying Party of any of its obligations hereunder except to the extent the
Indemnifying Party is prejudiced by such failure.  The Indemnifying Party shall
be entitled at its own expense to participate in the defence of such claim or
action, or, if it shall elect, to assume such defence, in which event such
defence shall be conducted by counsel chosen by such Indemnifying Party, which
counsel may be any counsel reasonably satisfactory to the Indemnified Party
against whom such claim is asserted or who shall be the defendant in such
action, and such Indemnified Party shall bear all fees and expenses of any
additional counsel retained by it.  If the Indemnifying Party shall elect not to
assume the defence of such claim or action, such Indemnifying Party shall
reimburse such Indemnified Party for the reasonable fees and expenses of any one
counsel retained by it.  Neither party shall be responsible to or bound by any
settlement made by the other party without its prior written consent, which
shall not be unreasonably withheld or delayed.




(b)

Notwithstanding Section 10.3(a), if the named Parties in such action (including
impeded Parties) include both the Indemnified Party and the Indemnifying Party,
and the Indemnified Party shall have been advised by counsel that, consistent
with applicable standards of professional responsibility, there may be a
conflict between the positions of the Indemnifying Party and the Indemnified
Party in conducting the defence of such action or that there are legal defences
available to such Indemnified Party different from or in addition to those
available to the Indemnifying Party, then the Indemnified Party shall be
entitled to retain one separate counsel to conduct its defence to the extent
reasonably determined by such counsel to be necessary to protect the interests
of the Indemnified Party, at the expense of the Indemnifying Party.  




10.4

IN NO EVENT SHALL EITHER PARTY HERETO BE RESPONSIBLE OR LIABLE TO THE OTHER
PARTY FOR CONSEQUENTIAL, INCIDENTAL OR OTHER INDIRECT DAMAGES OF ANY KIND
(WHETHER ARISING UNDER CONTRACT, TORT, OR OTHERWISE) INCLUDING, BUT NOT LIMITED
TO, LOST PROFITS OR LOSS OF BUSINESS OPPORTUNITY, EVEN IF ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES. IN NO EVENT SHALL ANY PARTY HERETO BE LIABLE FOR
ANY PUNITIVE OR EXEMPLARY DAMAGES.




10.5

The amount of any loss, liability, damage or expense for which indemnification
is provided under this Section 10 shall be net of any amounts actually recovered
by the indemnified Party in respect of such loss, liability, damage or expense
under its insurance policies.




10.6

Each Party, at its own cost, shall maintain comprehensive general liability
insurance, including product liability insurance against claims related to the
manufacture and commercialization of the Product in connection with this
Agreement.  Such insurance shall be in amounts of not less than $5,000,000 USD
for each claim and $10,000,000 USD in the aggregate for Watson, and in the
amount of not less than $2,000,000 CDN in the aggregate for Stellar, both during
the Term and thereafter for a period of five (5) years.  In addition, Stellar











--------------------------------------------------------------------------------







shall ensure that its Approved Manufacturers of the Product shall maintain
product liability insurance against claims related to the manufacture of the
Product in an amount of not less than $10,000,000 CDN.  The amount of such
insurance shall in no way limit the indemnification obligations of either Party
set out in this Section 10.  Each Party shall provide the other Party with at
least sixty (60) days prior written notice of any cancellation or any
termination of its insurance.  Copies of all policies or certificates of
insurance and any renewals thereof, shall be delivered promptly by both Parties
to the other Party throughout the term of this License Agreement and any renewal
thereof and for a period of five (5) years thereafter.  Stellar shall ensure
that its Approved Manufacturer is compliant with this Section 10.6.  Watson
shall, at its option, require Stellar to increase its policy limits.  If the
parties deem that it is necessary to increase Stellar's insurance coverage from
the level required in this Section 10.6, Watson will pay for the costs
associated with any such increase including, without limitation, the increase in
premiums associated therewith.  Furthermore, the parties hereby agree to
negotiate in good faith the terms of such reimbursement prior to Stellar being
required to obtain any such increase in such insurance coverage.  Each Party
shall provide the other Party with at least sixty (60) days prior written notice
of any cancellation or any termination of its insurance. Copies of all policies
or certificates of insurance and any renewals thereof, shall be delivered
promptly by both Parties to the other Party throughout the term of this License
Agreement and any renewal thereof and for a period of five (5) years thereafter.




10.7

The terms of this Section 10 shall survive the termination or expiration of this
Supply Agreement for a period of six (6) years.




ARTICLE 11




CONFIDENTIALITY




11.1

As it is used in this Supply Agreement, in respect of one party, the term
"Confidential Information", without limiting the generality of its generally
accepted meaning, shall include the Methods and Technical Know-How and all other
information that is non-public, confidential or proprietary in nature disclosed
by a Party to the other Party or any of its directors, officers, employees,
agents, consultants or representatives (collectively, the "Representatives")
relating to the Product, Improvements, New Indications or the business of the
disclosing party or its affiliates, including information in respect of the
disclosing party's or the disclosing party's affiliates' operations, customers,
business and marketing strategies and all financial, production, scientific and
technical data, methodology, specifications, formulas, production and
manufacturing procedures and standards, techniques, and all analyses,
compilations, data, studies, reports or other documents prepared by the
receiving party or any of its Representatives containing or based upon, in whole
or in part, any such furnished information, whether in written, oral, electronic
or other form, but shall not include as evidenced by written records:




(a)

information in the public domain at the time of the receiving party's receipt of
that information from the disclosing party;

(b)

information which, after the receiving party's receipt from the disclosing
party, becomes a part of the public domain through no act or omission of the
receiving party or any of its Representatives;




(c)

information which the receiving party can show was lawfully within its knowledge
or possession prior to its receipt from the disclosing party;




(d)

information received in good faith by the receiving party from a third party,
who to the knowledge of the receiving party was lawfully in possession of the
information, and who was not under a contractual, legal or fiduciary obligation
not to disclose the information;














--------------------------------------------------------------------------------







(e)

information developed by the receiving party or its Representatives without
using any of the Confidential Information disclosed by the disclosing party; or




(f)

information required by law to be disclosed by the receiving party so long as
the receiving party provides prior written notice to the disclosing party so
that the disclosing party may seek protection of such information prior to
disclosure.




11.2

Except to the extent that disclosure is reasonably required to discharge the
obligations of the Parties under this Supply Agreement, each of the Parties
agrees that it will hold all Confidential Information in confidence and will not
disclose any such Confidential Information to any person other than their
respective Representatives whose duties justify their need to know the
Confidential Information for the purposes of fulfilling their respective
obligations under this Supply Agreement, provided that the Parties shall have
first notified their respective Representatives of the obligations under this
Supply Agreement with respect to the Confidential Information and the
restrictions on its use.  Each of the Parties shall direct each of their
respective Representatives to exercise a level of care sufficient to preserve
the confidentiality of the Confidential Information and shall direct each such
person to abide by the terms and conditions of this Supply Agreement, and will
take all reasonable steps, including the obtaining of suitable undertakings, to
ensure that the Confidential Information is not disclosed by any of such person
to any person or used in a manner contrary to this Supply Agreement.  The
receiving Party hereby agrees to legally enforce all such obligations of its
Representatives on behalf of the disclosing Party.




11.3

Each of the Parties agrees that it shall not use any Confidential Information,
directly or indirectly, for any purpose whatsoever other than to fulfill its
obligations as defined herein, without first obtaining the prior written consent
of the disclosing party.  Without limiting the generality of the foregoing, each
of the Parties agrees that it will not use any Confidential Information for any
improper purpose.




11.4

Without intending to limit the remedies available to each party, and
notwithstanding Section 14.1, each party acknowledges that damages at law will
be an insufficient remedy to the other party in view of the irrevocable harm
which will be suffered by the other party if it violates the terms of this
Section 11 and each party hereby agrees that the other party may apply for and
have injunctive relief in any court of competent jurisdiction in State of New
York, USA, specifically to enforce any such covenants upon the breach or
threatened breach of any such provisions.




11.5

The terms of this Section 11 shall survive the termination or expiration of this
Supply Agreement.




ARTICLE 12




FORCE MAJEURE




The Parties hereto shall not be liable for any damage if the performance of all
or parts of this Supply Agreement is hindered or prevented by unforeseen causes
beyond the performing party's control and without its fault or negligence,
including but not limited to acts of God or of public enemy, acts of terrorism,
nuclear incidents, acts, laws, orders or regulations of any government or
department or agency thereof acting in either its sovereign or contractual
capacity, fires, floods, epidemics, quarantine restrictions, strikes, work
stoppages, slowdowns or other job actions, freight embargoes, shortages of fuel
or other items, delays in transportation, boycotts, unusually severe weather and
riots, insurrections, revolutions, wars or other civil or military disturbances
(a “Force Majeure Event”).  Each Party agrees to give the other Party prompt
written notice of the occurrence of any Force Majeure Event, the nature thereof,
and the extent to which the affected Party will be unable fully to perform its
obligations hereunder.  Each Party further agrees to use reasonable efforts to
correct the Force Majeure Event as quickly as possible and to give the other
Party prompt written notice when it is again fully able to perform such
obligations.  If, as a result of a Force Majeure Event, a Party is unable fully
to











--------------------------------------------------------------------------------







perform its obligations hereunder for any consecutive period of one hundred
eighty (180) days or more, the other Party shall have the right to terminate
this Agreement in its entirety, upon providing written notice to the
non-performing Party, such termination to be effective thirty (30) days from the
date of such notice.




ARTICLE 13




PRESS RELEASES; USE OF NAMES




13.1

Press Releases.

No party shall at any time, without the prior written consent of the other
party, disclose, publish or otherwise make known any of the terms and conditions
of this Supply Agreement, except as may be required under applicable securities
laws or stock exchange rules or policies.  For greater certainty, the Parties
acknowledge that Stellar and Watson will issue simultaneous press releases which
language has been mutually approved by the Parties pursuant to this Section in
respect of the transactions contemplated hereby on or about the Effective Date.




13.2

Use of Names.

Except as otherwise required by law or by the terms of this Supply Agreement or
mutually agreed upon by the Parties, neither Party shall make any use of the
name of the other Party in any advertising or promotional material, or
otherwise, without the prior written consent of the other Party, which consent
shall not be unreasonably withheld.




ARTICLE 14




APPLICABLE LAW / ARBITRATION




14.1

Applicable Law: This Supply Agreement shall be construed, interpreted and
enforced in accordance with and shall exclusively be governed by the laws of the
State of New York, USA.  The Convention on Contracts for the International Sale
of Goods shall not apply to this Supply Agreement, and is hereby expressly
disclaimed and excluded.




14.2

Disputes / Arbitration: This Supply Agreement is made on the basis of mutual
confidence, and it is understood that the differences, if any, during the life
of this Supply Agreement should freely be discussed between the two Parties.
 The Parties shall initially attempt in good faith to resolve any significant
controversy, claim, or dispute arising out of or relating to this Supply
Agreement, or its interpretation, performance, non-performance or any breach of
any respective obligations hereunder (hereinafter collectively referred to as a
“Dispute”) through negotiations between senior executives of Watson and Stellar.
 If the Dispute is not resolved within thirty (30) days (or such other period of
time mutually agreed upon by the Parties) of commencing such negotiations, or if
the Party against which a claim has been asserted refuses to participate in such
negotiations or does not otherwise participate in such negotiations within
thirty (30) days (or such other period of time mutually agreed upon by the
Parties) from the date of notice of a Dispute, then the Parties agree to resolve
any Dispute exclusively through arbitration conducted under the auspices of the
CPR Institute for Dispute Resolution (the “CPR”) pursuant to CPR Rules for
Non-Administered Arbitration of International Disputes (“CPR Rules”).  The
arbitration shall be conducted in the English language before one (1) arbitrator
selected by the Parties pursuant to CPR Rules.  Unless otherwise mutually agreed
by the Parties, any arbitration hereunder shall be brought only and exclusively
in New York, New York, U.S.A. Any arbitrator selected shall have reasonable
experience as an arbitrator of disputes between entities in the pharmaceutical
industry.  The arbitrator shall hear evidence by each Party and resolve each of
the issues identified by the Parties. The arbitrator shall render a formal,
binding non-appealable resolution and award on each issue as expeditiously as
possible, but not more than thirty (30) business days after the hearing.  In any
arbitration, the Parties shall use Commercially Reasonable Efforts to minimize
any discovery, including by limiting discovery where reasonable and appropriate
to twenty (20) hours of depositions, ten (10) interrogatories, and twenty-five
(25) requests for production of











--------------------------------------------------------------------------------







documents per side, and each Party shall voluntarily produce to the other all
documents such Party shall use in its portion of the arbitration.  The
prevailing Party, as determined by the Arbitrator, shall be entitled to
reimbursement of its reasonable attorneys’ fees and the Parties shall use all
reasonable efforts to keep arbitration costs to a minimum.  














--------------------------------------------------------------------------------







ARTICLE 15




MISCELLANEOUS




15.1

Partnership, Agency Denied.




This Supply Agreement does not and shall not be construed to create any
partnership, joint venture or agency whatsoever as between the Parties and
neither party shall, by reason of any provision herein contained, be deemed to
be the partner, joint venturer, agent or legal representative of the other nor
shall either have the ability, right or authority to assume or create, in
writing or otherwise, any obligation of any kind, express or implied, in the
name of or on behalf of the other party.




15.2

No Assignment.




Except as otherwise permitted by this Supply Agreement, this Supply Agreement
may not be assigned, by either Party, to any Third Party without the prior
written consent of the other Party, such consent not to be unreasonably
withheld, and shall enure to the benefit of and be binding upon the Parties and
their respective successors and permitted assigns.




Notwithstanding the foregoing, either Party may assign this Supply Agreement to
a Third Party, without the other Party’s consent, only in connection with a sale
of the business and assets of the Party to which this Agreement relates.

15.3

Waiver.

The failure at any time to require performance of any provision of this Supply
Agreement shall not affect the full right to require performance at any later
time. The waiver of a breach of any provision of this Supply Agreement shall not
constitute a waiver of the provision or of any succeeding breach.

15.4

Severability.

Should any of the provisions of this Supply Agreement be or become unenforceable
or invalid for any reason whatsoever, such unenforceability or invalidity shall
not affect the enforceability or validity of the remaining provisions of the
Supply Agreement and such unenforceable or invalid portion shall be severable
from the remainder of this Supply Agreement.

15.5

Headings.

The division of this Supply Agreement into articles and sections is for
convenience of reference only and shall not affect the interpretation or
construction of this Supply Agreement.

15.6

Notices.

All notices, requests, demands or other communications made by the terms hereof
required or permitted to be given by one party to the other shall be given in
writing by personal delivery or sent by (a) registered or certified mail, return
receipt requested; (b) a nationally-recognized courier service guaranteeing
next-day delivery, charges prepaid; or (c) facsimile transmission (with the
original promptly sent by any of the foregoing manners), addressed to such other
party or delivered to such other party as follows:

















--------------------------------------------------------------------------------







If to Watson:

Watson Pharma, Inc.

360 Mt. Kemble Avenue

P.O. Box 1953

Morristown, NJ 07962-1953

USA

Attention:  President

Telephone:  +973-355-8550

Telefax:  +973-355-8581




With a copy to:

Watson Pharmaceuticals, Inc.

311 Bonnie Circle

Corona, California  91720

U.S.A.

Attention:  General Counsel

Telephone:  +951-493-5300

Telefax:  +951-493-5821




If to Stellar:

Stellar Pharmaceuticals Inc.

544 Egerton St

London, Ontario

N5W 3Z8

Canada

Attention:   President

Facsimile:  +519-434-4382




or to such other address as the addressee may have specified by a written notice
given under this provision.  Any such notice or other communication shall be
deemed to have been given when received, or three days after it is sent by such
registered or certified mail or, if sent by facsimile transmission, shall be
deemed to have been given when the appropriate answerback is received provided
such answerback is received on a Business Day and if it is not a Business Day it
shall be deemed to be received on the next Business Day.

15.7

Counterparts.

This Supply Agreement may be executed by the Parties in separate counterparts
each of which when so executed and delivered in original form or by facsimile
transmission shall be an original, but all such counterparts shall together
constitute one and the same instrument, and shall be equally valid and binding
on the Parties.

15.8

Entire Agreement.

This Supply Agreement, along with the License Agreement dated December 13 ,
2006, constitute the entire agreement between the Parties hereto with respect to
the subject-matter herein contained, and the execution thereof has not been
induced by, nor do either of the Parties hereto rely upon or regard as material,
any representations or writings whatsoever not incorporated herein and made a
part hereof.  This Supply Agreement shall not be amended, altered or qualified
except by an instrument in writing, signed by each of the Parties hereto and any
amendments; alterations or qualifications hereof shall not be binding upon or
affect the rights of any party who has not given its written consent as
aforesaid. All other previous agreements or arrangements between the Parties,
written or oral, relating to the subject matter hereof are hereby cancelled and
superseded, except for the Confidentiality Agreement dated as of May 16th, 2006
between the Parties.














--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date first above written.




STELLAR PHARMACEUTICALS INC.




By:

/s/ Peter Riehl

Name:

Peter Riehl

Title:

President & CEO







WATSON PHARMA, INC.




By:

/s/ Edward F. Heimers, Jr.

Name:

Edward F. Heimers, Jr.

Title:

President, Brand Division















